DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
 
Response to Amendment
The amendment filed April 6, 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices. 
	Under the Step 1, Claims 1-9 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 10-16 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 17-20 are drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 10, and 17:
Claims 1, 10, and 17 are drawn to an abstract idea without significantly more. The claims recite providing a viewable content to a plurality of recipient nodes, determining time periods of a content viewing by each of the recipient nodes upon termination of the content viewing, calculating reward amounts to be awarded to users of the plurality of the recipient nodes based on respective time periods, ranking the user based on the reward amounts, and executing a smart contract to transfer the reward amounts to the users over a blockchain network and to record ranks of the users on a blockchain ledger. 
	Under the Step 2A Prong One, the limitations of providing a viewable content to a plurality of recipients, determining time periods of a content viewing by each of the recipients upon termination of the content viewing, calculating reward amounts to be awarded to users of the plurality of the recipients based on respective time periods, ranking the user based on the reward amounts, and executing a contract to transfer the reward amounts to the users and to record ranks of the users on a ledger, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “processor”, “content processing node”, “memory”, “recipient nodes”, “smart contract”, “blockchain network”, “blockchain ledger”, and “non-transitory computer readable medium” language, “providing”, “determining”, “calculating”, “ranking”, and “executing” in the context of this claim encompass the human activity. The series of steps including providing, determining, calculating, ranking, and executing belong to a typical advertising, sales activities or behaviors, or business relations, because the entities including the processor and the users interact with each other and process data or information related to content viewing for reward transactions. The steps for the process may be performed manually. Even though a large number of users are related to the processes, it does not overcome the 101 rejections automatically. Certain associated technical details or technical problem-solving must be there. A crowd could be handled by people manually for a very long time. 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processor, content processing node, memory, recipient nodes, smart contract, blockchain network, blockchain ledger, and non-transitory computer readable medium. The processor, content processing node memory, recipient nodes, smart contract, blockchain network, blockchain ledger, and non-transitory computer readable medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processer communicates with the user or node and handles data or information related to the content viewing and reward, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the processor, content processing node, memory, smart contract, blockchain network, blockchain ledger, and non-transitory computer readable medium are recited at a high-level of generality without any technical details, they can be replaced by manual operations without changing of the scope of claims, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). The blockchain-related elements are not recited with any more technical details, and may be interpreted as and replaced with conventional elements. Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-9, 11-16, and 18-20:
Dependent claims 2-9, 11-16, and 18-20 include additional limitations, for example, generating a first time stamp reflecting beginning of the content viewing by a recipient node and a second time stamp reflecting an end of the content viewing, calculating the reward amounts based on a geographic regions of the users and a total reward amount provided by a content provider, calculating a reward as a payment, assigning rankings to the users based on IP addresses and the reward amounts, receiving a donation amount data associated with a target node from at least one recipient node, assigning a ranking to the user based on the donation amount data, a geographic region of the user, and an activity log, executing a smart contract to transfer the donation amount to the target node over a blockchain, and executing a smart contract to record the time period, a geographic region index, and a user ranking on a ledger of for an audit log, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); or Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-9, 11-16, and 18-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190108499 A1; hereinafter Liu) in view of Augustine et al. (US 10600009 B1; hereinafter Augustine), and in further view of Bennett et al. (WO 2018094445 A1; hereinafter Bennett).
With respect to claims 1, 10, and 17:
	Liu teaches
A system, comprising: (See at least Liu: Abstract; paragraph(s) [0006])
a processor of a content processing node; (See at least Liu: paragraph(s) [0025]-[0027])
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (See at least Liu: paragraph(s) [0025]-[0027])
A method, comprising: (See at least Liu: paragraph(s) [0006])
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (See at least Liu: paragraph(s) [0027])
provide a viewable content to a plurality of recipient nodes; (By disclosing, this data (user profile) may allow advertisers to deploy (provide a viewable content) more targeted advertisements. In addition, based on consensus rules, mining nodes (recipient nodes) validate transactions and blocks are added to the blockchain accordingly. See at least Liu: paragraph(s) [0043]-[0044])
determine time periods of a content viewing by each of the recipient nodes of the plurality of the recipient nodes upon termination of the content viewing by each of the recipient nodes of the plurality of the recipient nodes; (By disclosing, a User profile 302 may include geological location, average ad viewing time (time period of a content viewing), number reward coins and the like. In order to obtain average ad viewing time, individual viewing time of each of content viewings must be measured, and also surely, measuring of viewing time should be related to pinpointing the moments of starting and terminating of a single content viewing. In addition, Advertisers may decide to spend a certain amount of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement. Surely, the specified unit time spent viewing an advertisement should be defined by a starting moment and a terminating moment for the viewing. See at least Liu: paragraph(s) [0042] & [0044])
calculate reward amounts to be awarded to users of the plurality of the recipient nodes based on respective time periods;... (By disclosing, advertisers may decide to spend a certain amount (reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement (respective time periods of content viewing). See at least Liu: paragraph(s) [0042] & [0044]) 
execute a smart contract to transfer the reward amounts to the users over a blockchain network and to record [ranks of the users] on a blockchain ledger. (By disclosing, the decentralized blockchain technology disclosed herein may be an open-source, public, blockchain-based distributed computing platform featuring smart contract (scripting) functionality. In addition, mining nodes validate transactions (transfer the reward amounts to the users over a blockchain network) and blocks are added to the blockchain accordingly. Surely, transferring of reward such as cryptocurrency is a transaction in the blockchain. Furthermore, statistics from these ads may include, but is not limited to, a visitor profile, geological information, and average ad viewing time, or the like, and stored within a decentralized blockchain data storage. See at least Liu: paragraph(s) [0042]-[0043] & [0006])
However, Liu does not teach ...rank the users based on the reward amounts and ...to record ranks of the users on a blockchain ledger.
Augustine, directed to mint-and-burn blockchain-based feedback-communication protocol and thus in the same field of endeavor, teaches 
...rank the users based on the reward amounts; and (By disclosing, a smart contract implementing aspects of the attribution process and distribution of network attribution awards allocates an amount of awards (or other type of aggregate network-effect score, like an in-game score, rating, level advancement determination through a ranking, or the like) to those computing nodes. The amount of awards corresponds to the ranking. Once the awards, scores, or ratings are allocated to the one or more entities (users) by the smart contract, the ranking of users is an obvious and automatic process, especially when the ranking is not related to other steps of the process. See at least Augustine: Col. 30, lines 57-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decentralized digital token within an app ecosystem of Liu to incorporate the mint-and-burn blockchain-based feedback-communication protocol teachings of Augustine for the benefit of a "record-based score" based on records rendered tamper-evident by the decentralized computing platform. (See at least Augustine: Col. 8, lines 31-39)
However, Liu and Augustine do not teach ...to record ranks of the users on a blockchain ledger.
Bennett, directed to method and system for providing an online marketplace and analytics and thus in the same field of endeavor, teaches 
...to record ranks of the users on a blockchain ledger. (By disclosing, publishing a user's rewards points and/or user rewards points rankings so that local retailers and non-retailers can also seek to reward these users. In addition, the information collected may be stored and processed within a commercial server or server farm environment and regularly updated information may be published from the server farm. See at least Bennett: [0081], [0241] & [0101])
Furthermore, Bennett, in the same field of endeavor, further teaches ...rank the users based on the reward amounts. (By disclosing, user rewards points rankings. See at least Bennett: [0237] & [0241])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu and Augustine to incorporate the method and system for providing an online marketplace and analytics teachings of Bennett for the benefit of offering additional benefits using the ranking information, such that local retailers and non-retailers can also seek to reward these users for their loyalty. (See at least Bennett: [0241])
With respect to claims 2 and 11:
Liu, Augustine, and Bennett teach The system of claim 1 and The method of claim 10, as stated above.
Augustine, in the same field of endeavor, further teaches 
wherein the instructions further cause the processor to generate a first time stamp reflecting beginning of the content viewing by a recipient node of the plurality of the recipient nodes and a second time stamp reflecting an end of the content viewing, wherein a viewing time period comprises a difference of the first and the second time stamp. (By disclosing, a quality of an interaction or interactions a consumer exhibits in relation to a content item or asset or contributor may be determined based on an analysis of associated timestamps and durations (difference of the first and the second time stamp). See at least Augustine: 37/12-16)
With respect to claims 3 and 12:
Liu, Augustine, and Bennett teach The system of claim 1 and The method of claim 10, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to calculate the reward amounts based on a geographic regions of the users and a total reward amount provided by a content provider, wherein the reward amounts represent shares of the total reward amount. (By disclosing, advertisers (service provider) may decide to spend a certain amount (total reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement. In addition, a User profile 302 may include geological location, average ad viewing time, number reward coins and the like. See at least Liu: paragraph(s) [0006], [0042] & [0044])
With respect to claims 4 and 13:
Liu, Augustine, and Bennett teach The system of claim 1 and The method of claim 10, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to calculate a reward as a payment, comprising: 

    PNG
    media_image1.png
    60
    173
    media_image1.png
    Greyscale
, 
wherein Ar is a total reward amount for a geographic region, i is a number of users in the region r, where nr is a total number of users in the region r, and ∆ti is the time period of the content viewing by a recipient node of the plurality of the recipient nodes. (By disclosing, advertisers may decide to spend a certain amount (total reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement. The viewing time is obviously the most important factor in the context. See at least Liu: paragraph(s) [0042])
With respect to claims 5 and 14:
Liu, Augustine, and Bennett teach The system of claim 1 and The method of claim 10, as stated above.
Augustine, in the same field of endeavor, further teaches 
wherein the instructions further cause the processor to assign ranks to the users of the plurality of the recipient nodes based on IP addresses of the recipient nodes and the reward amounts. (By disclosing, a smart contract implementing aspects of the attribution process and distribution of network attribution awards allocates an amount of awards (or other type of aggregate network-effect score, like an in-game score, rating, level advancement determination through a ranking, or the like) to those computing nodes. The amount of awards and network information (IP address) may correspond to the ranking. See at least Augustine: 30/57-67, 14/45-58 & 15/2-6)
With respect to claims 6 and 15:
Liu, Augustine, and Bennett teach The system of claim 1 and The method of claim 10, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to receive a donation amount data associated with a target node from at least one recipient node, wherein the donation amount data is a fraction of a reward amount assigned to the at least one recipient node, and wherein the fraction comprises a donation percentage set by a user of the at least one recipient node. (By disclosing, the user may create a campaign 700. The user may need to create a promotion pool 702. The user may also allow individuals to become a Re-Campaigner 706(1), 706(2), 706(3), 706(n) to further promote the campaign cross-platform. The user may create a standard that each Re-Campaigner 706(1), 706(2), 706(3), 706(n) needs to follow. The standard may include, without limitation, raising a certain amount of money, having a certain number of donors (dotation percentage), and the like. See at least Liu: paragraph(s) [0053]-[0054]; Fig. 7)
Claims 7-9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Augustine and in further view of Bennett, and in still further view Foster et al. (WO 2015148693 A1; hereinafter Foster).
With respect to claims 7, 16, and 18:
Liu, Augustine, and Bennett teach The system of claim 6, The method of claim 15, and The non-transitory computer readable medium of claim 17, as stated above.
Liu and Augustine teach wherein the instructions further cause the processor to assign a ranking to the user of the at least one recipient node based on the donation amount data and a geographic region of the user defined by an IP address of the at least one recipient node... (As stated above with respect to claims 5 and 6, see at least Augustine: 30/57-67, 14/45-58 & 15/2-6 and Liu: paragraph(s) [0053]-[0054]; Fig. 7)
However, Liu, Augustine, and Bennett do not teach ...based on an activity log of the user.
	Foster, directed to computerized method and system for providing customized entertainment content and thus in the same field of endeavor, teaches 
wherein the instructions further cause the processor to assign a ranking to the user of the at least one recipient node based on the donation amount and a geographic region of the user defined by an IP address of the at least one recipient node and based on an activity log of the user. (By disclosing, badges (either physical, digital/electronic, or both) can be awarded (as an added entry/record as part of a User's Profile) for accomplishments. Badges may be awarded along competitive metrics such as the amount of advertising a User has consumed. Also, one Badge may possess multiple rankings as to behavior, integrity (honesty as to stated intent, Assertions, and actual behavior), as well as other valuations. In addition, the rankings may be related to charitable giving. Furthermore, ads can be selected while still knowing the content of the page being viewed so that such history (activity log of the user) is taken into the User's Profile and ads are more contextually based. See at least Foster: paragraph(s) [0142], [0187], [0440] & [0135])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu, Augustine, and Bennett to incorporate the computerized method and system for providing customized entertainment content teachings of Foster for the benefit of providing increased revenue opportunities for advertisers and content providers. (See at least Foster: Abstract)
With respect to claims 8 and 19:
Liu, Augustine, Bennett, and Foster teach The system of claim 7 and The non-transitory computer readable medium of claim 18, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to execute a smart contract to transfer the donation amount to a target node over a blockchain, wherein the target nodes serves as a blockchain peer. (As stated above with respect to claim 6 and by further disclosing, transactions such as crowdfunding, promotion campaign, or dotation can be handled by the smart contract over the blockchain network. See at least Liu: paragraph(s) [0042]-[0043] & [0053]-[0054]; Fig. 7)
With respect to claims 9 and 20:
Liu, Augustine, Bennett, and Foster teach The system of claim 8 and The non-transitory computer readable medium of claim 17, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to execute a smart contract to record the time period, a geographic region index associated with the reward amount and... on a ledger of the blockchain... (As stated above with respect to claims 1 and 3, see at least Liu: paragraph(s) [0006] & [0042]-[0044])
Augustine, in the same field of endeavor, further teaches ...a user rank. (As stated above with respect to claim 1, see at least Augustine: 30/57-67)
Furthermore, Foster, in the same field of endeavor, further teaches ...for an audit log. (By disclosing, ads can be selected while still knowing the content of the page being viewed so that such history (audit log of the user) is taken into the User's Profile and ads are more contextually based. See at least Foster: paragraph(s) [0135])

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that “The claimed functionality can be only provided by the infrastructure depicted in applicant's FIG. 1A” and “any claims should be asserted based on the claim limitations interpreted in view of the specification (in this case, for example, FIG. 1A) and not on an interpretation of a rephrased or reworded claim language”, it is noted that the features upon which applicant relies (i.e., pictorial symbols for recipient nodes, content processing node, content provider node, blockchain, ledger DB, and the interaction arrows, etc., whatever they represent even in Fig. 1A) are not recited in the rejected claim(s). The additional elements may be interpreted as black boxes or people under the broadest reasonable interpretation (BRI), especially when any technical details such as internal structure and technical interactions among them is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant’s further argument that “no elements of FIG. 1 may be reasonably interpreted as black boxed since each of the elements is marked and specified. The elements of FIG. 1 are indeed recited in the independent claim 10” and “the independent claim 10 recites the interaction between some physical entities contrary to Examiner's assertion. None of this can be implemented manually and none represents anything abstract”, it is noted that, the elements with reference numerals including 102, 106, 108, 110, 111, 113, and 116 in Fig. 1A or in the claims are not recited with any technical details of structure or function, and thus interactions among them or performing the steps can be done manually. Therefore, the elements with reference numerals including 102, 106, 108, 110, 111, 113, and 116 in Fig. 1A can be replaced with corresponding conventional elements or people. The additional elements do not integrate the abstract idea into a practical application or improve the functioning of a computer or to any other technology or technical field.  
In response to applicant’s argument that “a user profile of Liu contains an average ad viewing time. The average ad viewing time is a pre-calculated static value produce based on the analysis of user's viewing history over a certain time period,” it is noted that, in order to calculate an average value of a certain set of values, each of the certain set of values must be obtained first. Average ad viewing time teaches determining individual viewing time for each content viewing.
In response to applicant’s argument that Liu does not appear to teach "calculating, by the content processing node, reward amounts to be awarded to users of the plurality of the recipient nodes based on respective time periods," as required by the amended independent claims 1, 10 and 17, it is noted that Liu teaches deciding to spend a certain amount (reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement (respective time periods of content viewing). (See at least Liu: paragraph(s) [0042] & [0044])
In response to applicant’s argument that while Liu discloses a blockchain that uses consensus and smart contract, Liu does not specifically teach or suggest executing a smart contract to transfer the reward amount to the user over a blockchain, recited in the independent claim 1, 10 and 17, it is noted that Liu teaches the blockchain-based distributed computing platform featuring smart contract (scripting) functionality and spending a certain amount of digital coins (blockchain-based cryptocurrency) as a reward to its viewers. In addition, Liu teaches that mining nodes validate transactions (transfer the reward amounts to the users over a blockchain network) and blocks are added to the blockchain accordingly. (See at least Liu: paragraph(s) [0042]-[0043])
In response to applicant’s argument that “a smart contract of Augustine merely allocates an amount of award or rating. This is different from ranking the users based on the reward amounts, recited in the amended independent claims 1, 10 and 17,” it is noted that Augustine teaches that the smart contract allocates an amount of awards, scores, or ratings to the computing nodes and that the level advancement determination is made through a ranking. (See at least Augustine: Col. 30, lines 57-67) Once the awards, scores, or ratings are determined, it would be obvious to have any kind of ranking among them. Also, it is noted that the ranking of users based on the reward amounts is isolated, being unrelated to any of the other steps or processes.
In response to applicant’s argument that “The independent claims 1, 10 and 17 have been amended to recite recording of record ranks of the users on a blockchain ledger. This feature is not found in Liu who does not even use any sort of ranks”, it is noted that Bennett, in the same field of endeavor, teaches that a user's rewards points and rankings may also be published. See at least Bennett: [0081], [0241] & [0101]. In addition, Liu teaches that statistics of advertising between advertisers and viewers may include, but is not limited to, a visitor profile, geological information, and average ad viewing time, or the like, and stored within a decentralized blockchain data storage. See at least Liu: [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soicher et al. (US20080221986A1) teaches Consumer-choice, incentive based, alternative payment method and advertising system, including converting their time spent viewing and/or listening to user-selected advertisements at their convenience into payment rewards (e.g., credits).
Byun (US 20220051278 A1) teaches method and apparatus for managing cryptocurrency rewarded for a response selected by a draw among responses to a questionnaire, including advertisement, cryptocurrency, reward.
Kim (US 20160078500 A1) teaches healing-advertisement system based on network, including reward points ranking, viewing donation ranking information, and providing donation ranking information to the public.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685